DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 allowed.
The following is an examiner’s statement of reasons for allowance:
Lee et al. (US 2021/0168871) Section 0024 teaches transmitting a difference between the final timing advance (TA) value and the reference TA value to a terminal, Blanchard et al. (US 5,874,913) teaches a Doppler Frequency shift compensation in a satellite system, Liu (US 6,058,306) teaches the compensation of doppler frequency shift in a satellite system, Avellan et al. (US 9,973,266) (Col. 13 lines 17 – 20) teaches compensation of doppler variations in beams, Swiak (US 5,640,166) teaches compensating for doppler frequency shifts.  The prior art of record, however, fails to teach or render obvious the following features:
sending, by the satellite base station,/outputting first indication information and a plurality of pieces of second indication information to a terminal device, wherein the first indication information indicates the reference data, and each piece of second indication information indicates a difference between one piece of data in the plurality of pieces of data and the reference data, wherein the plurality of pieces of data are a same type of data comprising compensation values of Doppler frequency shifts, change rates of Doppler frequency shifts, transmission delays, change rates of transmission delays, timing advances (TAs), change rates of TAs, or angles of a plurality of beams that respectively correspond to a plurality of beams generated by the satellite base station/data broadcast apparatus/a satellite base station
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wang et al. (US 2019/0313357) Section 0099 teaches remaining minimum system information (RMSI) and Noh et al. (US 2018/0337757) Section 0009 teaches mapping beams to synchronization blocks (SSB) both of which are disclosed in Applicants’ specification but not claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
April 26, 2022